Exhibit 10.1




AMENDED POST 2004
UNFUNDED DEFERRED COMPENSATION
PLAN FOR THE DIRECTORS OF
PEOPLES BANK SB




The provisions of this Plan apply to all post-2004 deferrals.  It is the intent
of all of the parties hereto that the Plan meets the requirements of Section
409A of the Internal Revenue Code.  The terms of the Plan are as follows:


1.  Each director may elect on or before December 31st of any year to defer all
or a specified portion of his annual fees for succeeding calendar years.


2.  Any person elected to fill a vacancy on the board, and who was not a
director on the preceding December 31st, may elect, within 30 days after
becoming eligible under the Plan, to defer all or a specified part of his annual
fees for the balance of the calendar year following such election and for
succeeding calendar years, unless such person is otherwise prohibited from
making such an election by Section 409A of the Internal Revenue Code and the
regulations thereunder.


3.  The rate of interest to be paid on deferred fees will be equal to the lower
of either (i) the bank’s regular six-month certificate of deposit, plus 2% or
(ii) 120% of the applicable federal long-term rate (compounded quarterly) in
effect during the month in which the bank determined or reviews the appropriate
interest rate for the Plan.  Interest on this account will be compounded
quarterly.  The interest rate will be reset on the first business day of each
month.


4.  Amounts deferred under the Plan, together with accumulated interest, will be
distributed in ten annual installments over a nine-year period beginning with
the first day of the calendar year immediately following the year in which the
director ceases to be a director.  Notwithstanding this provision, in no event
shall a “specified employee”; as that term is defined by the Internal Revenue
Service, receive any payment earlier than six-months after termination of
employment.   The first annual installment for any such specified employee will
be paid on or soon after the later of six-months after termination of employment
or the first day of the calendar year immediately following the year of
termination of employment.  All subsequent annual installment payments to any
such specified employee will be made in the month of January, beginning with the
January that immediately follows the first annual installment payment.


5.  An election to defer fees shall continue from year to year unless terminated
by the director by written request.  In the event a director elects to terminate
deferring fees, the amount already deferred cannot be paid to him until he
ceases to be a director.  A director may not make or modify deferral elections
during the middle of a year other than as provided in Paragraph 2.


6.  Upon the death of a director or former director prior to the expiration of
the period during which the deferred amounts are payable, the balance of the
deferred fees and interest in his account shall be payable to his estate or
designated beneficiary in full on the first day of the calendar year, following
the year in which he dies.


7.  Distribution of benefits pursuant to the termination of the Plan is
prohibited unless the termination qualifies as a distributable event under
Section 409A of the Internal Revenue Code and the regulations thereunder.  Any
such payments as a result of the termination of the Plan shall be made in
accordance with the requirements of Section 409A of the Internal Revenue Code
and the regulations thereunder


 
 

--------------------------------------------------------------------------------

 
8.  Notwithstanding any other provisions to the contrary, in accordance with
guidance issued by the United States Treasury and the Internal Revenue Service,
participants may make a valid deferral election as late as March 15, 2005 with
respect to 2005 fees that became payable after such date.  A participant may
make such an election by completing the appropriate deferral election form and
submitting it to the bank no later than March 15, 2005.


ELECTION TO PARTICIPATE IN UNFUNDED DEFERRED COMPENSATION PLAN


Certificates acknowledged and attested and inserted herewith to become a part of
these minutes.
Adopted by the Board of Directors this 26th day of February, 2010, and made
effective as of such date.


Attested by:
 

         
/s/ David A. Bochnowski
   
/s/ Jon E. DeGuilio
 
 
   
 
 
CEO 
   
Corporate Secretary
 

 
 
 

--------------------------------------------------------------------------------

 
 